IN THE SUPREME COURT OF THE STATE OF DELAWARE


JORGE RIVERA,                        §
                                     §     No. 455, 2015
      Defendant Below,               §
      Appellant,                     §     Court Below—Superior Court
                                     §     of the State of Delaware in and
      v.                             §     for New Castle County
                                     §
STATE OF DELAWARE,                   §     Cr. ID No. 1210010331
                                     §
      Plaintiff Below,               §
      Appellee.                      §

                         Submitted: September 11, 2015
                         Decided:   September 14, 2015


                               ORDER


      This 14th day of September 2015, it appears to the Court that, on August 24,

2015, the Clerk issued a notice to show cause, by certified mail, directing the

appellant to show cause why this appeal should not be dismissed for this Court’s

lack of jurisdiction to consider an appeal directly from a decision of a Superior

Court Commissioner. The appellant has not responded to the notice to show cause

within the required ten-day period. Dismissal of the appeal is deemed to be

unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                     BY THE COURT:
                                     /s/ Leo E. Strine, Jr.
                                     Chief Justice




                                       2